      Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 1 of 7 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE
                                    (FILED ELECTRONICALLY)


                  3:19-CV-784-CHB
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                      PLAINTIFF

vs.

KATHERINE M. SMITH                                            DEFENDANTS
A/K/A KATHERINE MICHELLE SMITH
F/K/A KATHERINE M. BRADY
3259 Saint Marys Road
Lebanon, KY 40033

GEORGE A. SMITH
A/K/A GEORGE ANTHONY SMITH
221 Oak Street
Lebanon, KY 40033-1544

COMMONWEALTH OF KENTUCKY
SERVE: Attorney General
700 Capitol Avenue, Suite 118
Frankfort, KY 40601-3449

KENTUCKY HOUSING CORPORATION
SERVE: Registered Agent Jeremy Ratliff
1231 Louisville Road
Frankfort, KY 40601

SPRING VIEW HOSPITAL
SERVE: Johnson & Catagno
300 W. Liberty Street, Suite 3
Louisville, KY 40202
Attorney for Judgment Creditor

CACH LLC
SERVE: Taylor Law PLLC
P.O. Box 436709
Louisville, KY 40253-6709
Attorney for Judgment Creditor
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 2 of 7 PageID #: 2




                              COMPLAINT FOR FORECLOSURE

        Plaintiff, the United States of America, states as follows:

        1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

        2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

        3.      RHS is the holder of a promissory note (“the Note”) executed for value on July

15, 1998 by Defendant Katherine M. Smith, also known as Katherine Michelle Smith, and

then known as Katherine M. Brady (“the Borrower”). The initial principal amount of the Note

was $64,660.00, bearing interest at the rate of 6.750 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on July

15, 1998, in Mortgage Book 171, Page 667, in the Office of the Clerk of Marion County,

Kentucky. Through the Mortgage, the Borrower, then unmarried, granted RHS a first mortgage

lien against the real property including all improvements, fixtures and appurtenances thereto at

3259 Saint Marys Road, Lebanon, Marion County, Kentucky (the “Property”) and described in

more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated

by reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the


                                                   2
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 3 of 7 PageID #: 3




Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       9.      The unpaid principal balance on the Note is $43,875.55 with accrued interest of

$7,545.94 through October 1, 2019, and $2,734.48 in subsidies, escrow of $861.40, late charges

of $65.24, and fees assessed of $3,304.72, for a total unpaid balance of $58,387.33 as of October

1, 2019. Interest is accruing on the unpaid principal balance at the rate of $8.6798 per day after

October 1, 2019.

       10.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.     Upon information and belief, in 2004, the Borrower married defendant George A.

Smith, also known as George Smith and George Anthony Smith.

       12.     Defendant George A. Smith, also known as George Smith and George

Anthony Smith, may claim a spousal interest in the Property. The interest of this Defendant, if

any, is inferior in rank and subordinate in priority to the first mortgage lien on the Property in


                                                  3
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 4 of 7 PageID #: 4




favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest in

or claim upon the Property, if any, and offer proof thereof, or be forever barred.

       13.     The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

       14.     Defendant Commonwealth of Kentucky may claim an interest in the Property by

virtue of a lien against the Borrower (then known as Katherine M. Brady) recorded on January

28, 2005 in Encumbrance Book 17, Page 385 in the Marion County Clerk's Office, a copy of

which is attached as Exhibit D. The interest of this Defendant is inferior in rank and subordinate

in priority to the first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon

this Defendant to come forth and assert its interest in or claim upon the Property, if any, and

offer proof thereof, or be forever barred.

       15.     Defendant Kentucky Housing Corporation may claim an interest in the Property

by virtue of a Five-Year Mortgage from the Borrower recorded on February 4, 2015 in Mortgage

Book 389, Page 418 in the Marion County Clerk's Office, a copy of which is attached as Exhibit

E. The interest of this Defendant is inferior in rank and subordinate in priority to the first

mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to

come forth and assert its interest in or claim upon the Property, if any, and offer proof thereof, or

be forever barred.

       16.     Defendant Commonwealth of Kentucky may claim an interest in the Property by

virtue of a Notice of Child Support Lien against George Smith recorded on December 13, 2008


                                                  4
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 5 of 7 PageID #: 5




in Encumbrance Book 21, Page 437 in the Marion County Clerk's Office, a copy of which is

attached as Exhibit F. The interest of this Defendant is inferior in rank and subordinate in

priority to the first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon

this Defendant to come forth and assert its interest in or claim upon the Property, if any, and

offer proof thereof, or be forever barred.

          17.   Defendant Spring View Hospital may claim an interest in the Property by virtue

of a judgment lien against George Anthony Smith recorded on August 4, 2011 in Encumbrance

Book 25, Page 7 in the Marion County Clerk's Office, a copy of which is attached as Exhibit G.

The interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth

and assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          18.   Defendant Spring View Hospital may claim an interest in the Property by virtue

of a judgment lien against George Anthony Smith recorded on November 14, 2011 in

Encumbrance Book 25, Page 288 in the Marion County Clerk's Office, a copy of which is

attached as Exhibit H. The interest of this Defendant is inferior in rank and subordinate in

priority to the first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon

this Defendant to come forth and assert its interest in or claim upon the Property, if any, and

offer proof thereof, or be forever barred.

          19.   Defendant CACH LLC may claim an interest in the Property by virtue of a

judgment lien against Katherine Smith recorded on June 12, 2015 in Encumbrance Book 29,

Page 241 in the Marion County Clerk's Office, a copy of which is attached as Exhibit I. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and
                                                  5
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 6 of 7 PageID #: 6




assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          20.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.      Judgment against the interests of the Borrower in the Property in the principal

amount of $43,875.55, plus $7,545.94 in accrued interest as of October 1, 2019, $2,734.48 in

unpaid subsidies, escrow of $861.40, late charges in the amount of $65.24 and fees assessed of

$3,304.72, for a total unpaid balance due of $58,387.33 as of October 1, 2019, with interest

accruing at the daily rate of $8.6798 from October 1, 2019, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

          b.      That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

          c.      That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

          d.      That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

          e.      That the Property be adjudged indivisible and be sold as a whole; and
                                                    6
   Case 3:19-cv-00784-CHB Document 1 Filed 10/30/19 Page 7 of 7 PageID #: 7




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney

                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              7
                       Case 3:19-cv-00784-CHB Document 1-1 Filed 10/30/19 Page 1 of 1 PageID #: 8


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            KATHERINE M. SMITH, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             MARION
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $58,387.33                               JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/30/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
    Case 3:19-cv-00784-CHB Document 1-2 Filed 10/30/19 Page 1 of 3 PageID #: 9


USDA.RHS
Form FmHA 1940-16
(Bev. 10-96)




                                                        PROMISSORY       NUIE

                                                                                          Loan N
                          502

                          ,   1998
                                                        325e gq-llarys   Roagt                         '
                                                                      dOr..rl                               I

                                                                                       Kcntuclcy
                                                                                             (Starel
                                      [CiW or Townl



                                                                              I promlse to pay to tho order of the United
                         TO PAY. ln return for a loan that I have rsceived,
                          through the Rural nou.ing-seivica
                                                             (anl its successorsl("Government') lJEi..ES&39-
States of America,
(this amount is called principal"). Plus lnterest

                       I be charged on the unpaid principal until th8
                                                                       lull amount of the prlncipal has been paid' I will
INTEREST. lnterest                                                       by this section iB tho rato I will pay both before
pay interest at a      rate of 6. ?sQ- %.T'he lnisresi rate required
and efter anY default            below.

PAYMENTS. I agree         payprincipalandlnterestusingoneoftwoalternetivesindlcatadbolow:
                                                                                                                                   *,
 flr.    Principal and   trregtpaymentsshallbetemporarilydeferred.Thointerestaccruedto.
 shall be added to       pllncipal.Thenewp,ln"ip"iandlatoraccrued]IT::.^'.l.1*^rf']:*mtegular
                                                                                          enter the arnount or
                         H'H:1;,J ilifi;;ffi ,* box berow. I authorize the Governrnent to
 such new PrinciPal
 guch amounts have
                         o,   $          ..,   l,
                                                and the y"yt,^:-r-!-1".li1Tl?,'i::::'ll",::::,:1","0?LTl",*r:ilfl
                              lm;;iliil;;;;;;*i"in-stattment"asindicatedintheboxbelow.
                          not be deferred. I agreeto pay principal and interest
                                                                                         in*.e"?S-installmsnB at lndicated in
 EItt.   P"ym"nt"
 the box below.

  I will pay princiPal    fiffi;iTy-m;Iilg            a paYment overy month'
  I willmake mY                                                                           interest and anv
  forl,!llmonths'        l'1,fii[H:',;:u;ffi;;fi;;il,"iiiii,,.  paia
                                                           try monthty paymcnts wiil be applied to interest
                                                                     'mI-in.Eln+arand                      -- .--tr. L^ --^Ii^,{    1^ i^t.7Aat
  other chargas              #,H'*i",'#;;-";iifr'ir,i,
                          tl*liIiq"'l- ',;;]r:, istilt owe amounts
                                                             ".r.. unier this noie,'twillpav rL^--
                                                                                             thos€ an^r.Ate
                                                                                                   amounts in  fullon
                                                                                                            in flrll an
  before PrlnciPal. lt
  thai date, which is
                                                                . I will make my monthly payment           at-t'hE!Ws! o$l'Se----
  My monthly              will be Slgl-..e1                                                                        ty tllg]Govgllg!.
                                                                                or g different ptace if recu''ed

                                               principal amount of the loan is not advanced at th8 tims of
                                                                                                            loan closing' the
 PRINCIPAL ADV                .   l, the entire
                                                                                the Government   agrees to th6 advance' The
 unadvanced balance           the loan will be advanced at my roquest provided                                          chall
                                                                                                     purpose, lnterest shall
                          ;T#"#Jl;"o;ffi;T;';ffi;-it".qr..."d              ror an authoilzid
 Government must                                                               as ghown in
                          of each advance ueginnfil on tha date ot the advance              t"-1.^"::1:t^Advances
 below. I authorize       ff#milio-Jni*il; ril*.i""o date of such advanco on rhe Record of Advances.
                                                                                      Housing Act of 1949' lt is for tha
 HOUSING ACT OF           19. This promissory note is made pursuant to title V of the
                          in the "Type of Loan" blocf ar ttre top ol this note' This
                                                                                     note shall
                                                                                       express ::^:PtlTl::t*::::::*
                                                                      not inconsistent with the provislons of this note.
 regulations of the                    lltJ".o"i,.iirlrJ'i-wrl.rons




                                                                                                                            rA
  Case 3:19-cv-00784-CHB Document 1-2 Filed 10/30/19 Page 2 of 3 PageID #: 10

                                                                                              payment by the end of 15-..
LATE CHARGES. If           Govsrnrnent has not receivod ths lull amount ol any monthly                           percent of my
                           due. I will pay a lote charge. The amount of the chirge
                                                                                       will be '1 . O9O::     -
days after the dste lt                                                                               each late paymsnt'
overdue payment of                   irt.r*t.    I wilt pay this charge promptly, but only  once  on
                                 "nO
                                                                                                               they 8re due' A
BORROWER'S RIGHT             PREPAY.     lhave the right to make payments of principal at any-ti]he bstoro
paymont     of               , is known         "pr"piyr"ni.'   Wtren   f mate a plopayment, t wilt tell the Government in
                            a propayment.", "
              PrinclPal
writing that I am
                          prgpsymentorpartialp]gPaymentwithoutpaylnganYpropayment.charg€.TheGovernmontwlll
                          rnents to reduce the smount ol principal tt rf t o*" under this
                                                                                                 Note' lf I make a partial
trse all   of   mY
                                                                                            payrnsnt untess the Government
prBpayment, thore          t-io           in the due date or in the emount of my monthly
                                 "n"nges pr"p"yriinit *lrr be applleo to TtY.    loan in accordance  with the Government"
agrees:ln writlng to       ose chang6s.
                               proce-drres in effect on the date ol racsipt of the payment'
regulations and
                                                                                                  this nota wlthout my
ASSIGNMENT OF                 I undorstand and agree thst the Governrnent may 8t any time l1isnnote end in guch caae
                                                                                           of.the
consent. lf tho               [t asgign$ the note I will make my Psyrnonts to the assignee
                           will mean the assign€e.
                                                                                             obtain sufficient crsdit from
CREDIT ELSEWHERE            RTIFICATION. I conlfy to thB Government that I am unable to
                                                                                          is givlng me this loan'
other sources at            ble rat€s and terms for the purposes for which the Government

                                                                                              Governmont will only
                           I certify to the Government that th€ funds I am borrowing from ths
                                                                                                                             be
USE CERTIFICA
used for purPoses                by the Government.
                                                                                                                      (t)
                                                                 improved, plrchased, or refinanced with this loan is
LEASE OR SALE OF BOpERTy. lf the property constructad,                             to purchaSt for 3 years ot         l*rr'rfl
leased or rentod        an option to purchaso, l2i leaseU or fontBd withoui oPtion
(31 is sold or title ls     JS[:    ;ffff:";"ilil,il;ilfiil";it,         in"  _bg11*3lnt
                                                                                          mav at.rts optron.{6srqrc tho
                                                                                    happens, t will have to imrnodiatoly
ontile romalning          balance of tho toan lmmediately due and poyable. ll this
pay off the entire
                                                                                periodicelly provide the Government with
REOUIREMENT TO                   NCE WITH PRIVATE cREDlT. I agree to
information the                  roquests about my tinaiciar situation: ll.the dovernmtil -d"tT11t-:1"; *:: rates ::::l:::
                                                                                                                  and terms
from a responslble         ffiJffiffi"" "*iil       source, such as a bank or a credrt union, at reasonabre
                                                                                for and a9c.Tt
for similar Purposes       this loan, at the Government's iequest, I will apply
                                                                                                " P"l.'1.:^1fi:'-t*,T'.Yli
                                                                              who signed this note Pursuant to seaion 5o2
to pay this nots in       :'+il"rilffiifl;H;;:.    not appty to any
                                                                     "o.ien"i
of tha Housing Act        igqg to comp"n*"t" for my lack ol repaymont abillty'
                                                                (recapture) of subsidy glanted in tha form of payment
 SUBSIDY REPA               AGREEMENT. I agree to th€ repaymont
 assigtance under the             'a regulations,

 CREDIT SALE TO                            BORROWER. Tha Provislons     of the paragraphs Bntitlsd "Credit Elsewhorea
                                       to Refinanco with Prlvate Credit" do not appty lt this loan is classified
                                                                                                                 as
 Certification" and
 nonprogram loan               ro section 502 ol the Housing Act of 1949.
                                                                                                 I wlll be in default' lf I am In
 DEFAULT. If IdO          pay the fult amount of each monthly psyment on the dat6 it is due,
                          r may send me a writtli-ioiit" ituits     tt       r
                                                                        tn"i r d9   yt p:I
                                                                                                            :,n'i::1,:",Tlt*tl
                                                                                            'l!"-3::t::," all the interost that I
                          HXI;;]li      lnl i.'i,"i;diatety pay the fult amount of the unpald PrinciPal,                    when
 owe, and anY lete        ,oas. lntelest will continue to accrue on Past due principal and lntereet' Even lf ' at a timo
                                                                                                  the  preceding  sentence,   the
 I am in default, tha     ['ffil;.ii.jj""'."t-'r"q"iiu    m to pay imrnediateiy as describe^in
                                   righr to do so it I am in default at a Iater dat6, lf the  Governmcnt
 Government will    havo the                                                                      s1'^"1T*, Trt ,l:
                                                                                    be peid back by me for all ot its
 immediately PaY in    as described above, the Government will have th€ right to
                      enforcing this promissoly note to the extent not
                                                                       prohibited by applicable law' Those 8xp6nE0s
 costs and exp€nses
                    reasonable attorneY's fees.




                                                                                                  Accoutlt   ul-
   Case 3:19-cv-00784-CHB Document 1-2 Filed 10/30/19 Page 3 of 3 PageID #: 11

   -a
                                                                                         bo givon to mo urdar thi* notc wifl
                             rbls lay$ regulrea t dilfersnt mgthod, any notlar ttEt mutt
NoncEs,    Unless
                             or by mailins it bv nt#'.I"*'*;il d   ;;  ii tt" rtort*v  **"it        #"Si**l
ba given bY delivering
address lf I give lhe                 ;'ff;1ffi;ffiffi'Jditt            . nnv'*iice Aut mu$ [9"*"]:
                                                                                            bs9l'*.11ryfyy:
will be given bY            It by tlrst claet mdl to tho Gov€mmsntot
                                                                          ,or8ta
that dilferent addrese.
                                                                                                          person ie fully and
OBLIGATIONS OF              BONS UNDER THIS    NoTE. tf more than one psrson signr thie note' each
personally obligated        keep al of the promlsei'i'aae in nit not.. r"cG99
                                                                                   t!".ry9T!:.T-!"-L:1"-fYl-"1":.i:,*11;
                            ;"#;J,;r";;;'or'uioorr"r    of thts note rc arso obti-gated to do these thlngs., The Goverffnent
Any person who is       a
may enforce its rlghts      underthisnotoagainsteachpersonlndividuallyoragalnst{lo'u:!o"s:llo]:]!i:#",::j'h*      to
any one of us   maY         ;'"0*r;ii;';;r'irl"i'rr,.-."i*;;;';*;d ;der thtinote. The term "Borrow€r' shall reler
each pereon slgning           notB.
                                                                                               presentment and notlce of
WAIVERS. land anY              r pergonwho has obllgations under thia note waive the rlghts of
                                                                                   p"ym"nt o[ amounts due' 'Notlcs of
                               msans th€ right to require tho Government t; demand
dishonor' means the             ffi.;Jl;;l'#:'G;ffient to give notice to other perions that amounts due have not been
pald.

                                                           finrnclal lnformation      h   connectlon wlth my loan appllcatlon
IIYABNING: Failure to fully dlsctoao accutate and truthful                             denial of future fedcral
may resuh in thc     rdndon of prosram ;;;1.i";;;-c"'enuv                tOno
                                                                   9""11'0. p'rt 3017'      :llily
assistance undet the           fgri".rlturs's Debarmsnt rcqddofir, 7 C'F'R'
                                       "f
                                                                                                                        Seal
                                                         Seal


                                                                                                                        Seal
                                                         Seal
                                                                                          Borrower




                                                       nnconp oF ADVANCESi




                                                                                    Accoun!     rJA
  Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 1 of 7 PageID #: 12




                                                                                                                                                     A
                                                                                                                                                   '--g




\1t\d

                                                                                         ,
        L
                                                                                                                                                  (,b{'



             Fm tD ltlDla fY                                                                                    Pom Ajgcrcd
             ln46l                                                                                              OYo No.0lrt.0LI
                                                         Unltod Soor Drrurmonr of ^Arrlctinrrc
                                                                  funl Hiurlng     S.rvb;    :



                                                       MORTGAGE ROR. KEI\TTUEICY
             THIS MORTTAOE             fE!{rnlu lnrmmtrrl I ndcoa Jcly lI                                            l99t .   tDr.t
             Thcnongaor            h lrtlrrllr    f,. ttdt, rl!0l.
                                                                                                                             ('Dorowc,.)
             Thi!   SGe      ln{nil|n h fh.n aD Oo U[&6d 8tr8 0f A[rlEl l.Uttr ho
                          urlty                                                                  fud ilmtry     8t rh! .r tucc.rtor rlus)
                                                                                                                          rucclltot rSansy.
             Unlld 8lrl.l    I@t oftfdaflur fLoa&/l, nio..d*!.l b nrrtl I                          0rw]* cro Omrlhd Sc'alclnr
                                                                                                 r fiI,i.rtofo                C.nlr,
                                                                                                                    S.rrlslnt Ccntr
             Unltd    Slrlcr Olfrtrrit of Ag{edtun PD. Eord6[tl tr Larll Mtnouil

            8olrol.r b io&Dbd D f.raa, uilb tio fdleh| foobaorrr trot r rrdror                            ililrO (i.dn ldhdlwl,
      L     "Notdl *tlrli
            'NrrDT  uhlth lryr lGtflramlf
                          ltrr t*r qromf ,rnncd S
            eru crirs. arc na F rd,a; rlr mnrtt er;
                                                      rrrmd
                                                   !y iidmrru?   wthh povldo
                                                             &d wlrlch   oovi                             ammE w[h&!frd&f,L lfnor
                                                                                                                                          cdld


            D&-oElllalerol                                      le&*,f,ru                          lllfi&.E|r
            Jort l,5.             l99E                         164.660.00                          Jlrlt lt, zott
            ffihrtU lrtrul6t r3or* lo ld&c (rl $r ,$rynm of fu rffi rvll                         tr l[.Hoe, rlh hllrc* d r[ nifi]th
            .rffit !d dodllbior cfib t{otc (!} h fomdr d O air lurr r                            rul druc- u*r Dqlr+h ? I! t[ffit
            il. D.!Fr, oourd !y tl& Emllf, litrnla; (clfrr F ftmuG! {f t                         drolG@lr .'d Iffir        rd.r tii
            Soordy hallriud dl. tldo.rd(4 tt3rsu!efof ffi               ri                       ril md4y*il{ ilry'tl,|t$.ldto ttr
            BrtEw tu ttc Lodcr Dlmur r dl t .tC ff l{74tt or lator Fo. 6tr                         BoB.tH    d.r hEti rllrrlf,r,          lrtli
            ld omy to !.rndl6e fdlorirydco{tql prqlid         lD rt! CuEV
                                                  ,boffmtl0'
                                    rils.. .3t ct d EblDlt l.r.



            whicthtbcddrrsof                32!19 8C   lLsra brd                                           LbaDE
                                                               Itidl                                          ICrt   l
            K.nlucly                          tzttt   aOO!3    ("Propcrty    Addcs');
                lIXlBTflEn W$ll dl tho hmwrmnu                      rw or ltcrldtlr Gltcrd or tir olsomr. ud                  rll   orcrnarr.
                                                         r
      L     rpprtcmtolr ud 0rtrss rhhh ron
            tlo b 6t!r!d
            "ttoryt,"
                                    by   hb 8cclrfu lfitnmlot.
                                                              Inmftar rn r prn of tho prqdtr. Alt trilr3irlifu tnd
                                                                 lll   of   ilx foEgo4 ti rc&*id   to
                                                                                                                              ldfllril
                                                                                                        h ihh tlcuity lmlrlm$t n ilE
                                                                                                                                         tfrni


                B0iROWER COVEIIANTS llil Borowcr L lrwltlly *bed of ttr lrtrr hcrcby conunrd ud hrr h. rilhr
            to lmor rrd convcy lh. Pnoplny rlrd lhtl lho Prlpcrly ir uncncumbqd4 crcrp, ,6r qrudrtomu of.rcorA.


            m         ffit4, drdf 5 oE!, &afi xd.ck{            A, dtE dO( d q@
                                                                                             hffi
                                                                                      oal nw,*j ti ctireta, 4
            $rltr-.&d 5--t+ r{rd{*rt }trdttrh r rlur dp qlr tr4t rrlku dumtr w                    rctort ti
            ,4El tF to*i a_tf, {q_lE|!|lnr-drldseri Grols rdhr. Itl,lrffit ,otifuanrr.      rr. }cftr* dC
            Jlftl}mf, AbirOotlfrlr8'l,llrJlf&JE'Erarr-alrE FrrdJi&Htdaamci          farrrrfr,*lryiardr
            *l edFdgr$n6tr*l* rfu f dglsremmf lrmo&lr&hi
                                                                                                                                    Prtc I of6




                                                                                                                         Wrbtfv
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 2 of 7 PageID #: 13




                                                                                                                                               (0tu?
            Eorowol     rlmqlldvill          dcfcnd 3cncnlly lh. tillo to 3hr Prupc(y rgrinrt sll clrlmr   ud demrndr, albjlct    fo my
            cncumbrurcg of    lcord.
                ,fl]S S8CURITY INSTRUMENT combhcr unlfotm coverrnE for fltlonrl urs md non.unlform oovon.nr
            wilh lirnllod vrrillionr byJurhdlction io corltltulc r unifom ccouriiy imlnrmcnt ooyorlrt ml Dloporty,

                 LJNIFORM COVBNANTS, Bonowc, urd Lcndcr covcnrnl rnd ayco rs followr:

                 l.   Prrocat of Prlrclul rnd hLr.al: Pr.orrftanl .Dd lrl. Cllll31 Sormrrr drrll ororrdly o.v rdlar
                                                                         ud lgr-prcpryrernt rrd hd eilitd &i mdlr
            duo tho prfrcipd of urd lntlacd on tho &tt'ovlddrtful by tho Notc
            lh. Not!,
                 t. PrMr br llrg rild ltrur.lcG &OFrl to lppllclHc hr nr p r wrHm *dur blr kn&r. 0onoslr
            {utl p.y h lrdr m ttl fit mmluy pqu$O rc dtl. {0{&r $r Neq, $rtll th! th b tH in full. r rum
            (fur{l') fs: (r}frrly hrf, rrd.lffirffirdridrmry urh grb:hy mr$dr Soesty ln*nmcu rr r lio oa
            tic Pmnny; {b}vasly kmhold prfnonB or lrsrd mBoo Uto Frlef. If ny; (c) y*ly lrud I rr[Dcrly
            ioarraao drgrllin ird (o Friy tlood honm nrohn lf rtry. ltco kirlr ti cdEd 'Errov ltmr,*
            Lrrdrr mdy. rr rny tmt
            fuhrrlydhrnl trofirtt
                                         ,

                                                                           $crow
                                                                                 nol m-oxrccd lh' mx&rut morm r lcnd* hr r
                                                                                     rccoull undcr
                                                                                 rw rccounl          lio bdonl
                                                                                             un.lcr 0ro  Edlnl Rcrl  Erhl! g!fllcmonl
                                                                                                                Rcll Elhl!
                                                                                                                                                  J
            Itu&iruAa
            Itts*rcr      &t of
                             of, l9L  g
                                 l1ll rr utqdod ltum llor. to t&rG. l2 U-$CU.&C. !fl0l2601 asc,
                                                                                           aus, CRE!FA9,
                                                                                                    ffESFA$, silltrr    ltodw tpy
                                                                                                                 mhrr raotlw        g
                                                                                                                                br or
            fr&,rl rt8rlrtion thll .pplhr ui 0[.    Flndt   tGtr r l.$c] r.mclil.   lf rq Lcudd luy. I rni ttm, colhcl rd iou
            hmdr
            hrmb    lt
                    h  .[
                       in rmounl  not
                                  noa iri
                                      to  lrsltl
                                          srcod  6r
                                                 oa  lctlo,
                                                     lcrro, tmourt.
                                                            tmoull.   Ltndcr
                                                                      Londer  Erl,
                                                                              arly c*kritr   fu  ltrlond
                                                                                                 rmonil   of tlift
                                                                                                             ?[lle dirr
                                                                                                                   &m   or
                                                                                                                        on tlutlfh
                                                                                                                           thr blfb of
                                                                                                                                    ol
            amr d{r md rwcille
            rr*rr!il           rwoarilo l|dm]ll
                                            rldmil.3 ol   arlGottlltr 0f
                                                       of ilrGealtlrtt      llrml. Etcorv llritr
                                                                         of ntqr.                       olhlnf,ir ln accordmca
                                                                                             llrnr 6r olhmf,ir        .ccordmc. with
                                                                                                                                  wilh
            d*t*t           *[   bc hdd tv r fadrd rr.rcy (hrludhs Lln&r) or h rn lm&ubn stt* dooofir rn ir$nd
            Dr                                       r
                r lbdonl qrpncy, hmruronirffry, mdru, l*illcr fitl rnCy tb hr* o lry fi! 8rcrw llilru. I,ardr nrry
                 cfujl Borry*
            trir cfutl            (crholdiq3 md ryftykf
                        Boru*cr fcrhotdic               tr Flrndr, rnnlllly
                                                ryptyfu thr                          ,oorcros rooourtr or rrfi&iil
                                                                   grr-dly rqdy$ng lhocctosrcoouil.       rtri$in; &u
                                                                                                                   drD
            Brnox fisnr. u&tr Lsd*mErlotllrhbllllo[ th, hc&rod                       h*nrmlr lmdar E mddBxtcb r
            drup.
            uhr4l. l@rycr,        rni
                           [.qdg my
                   Hornwr. t"cdal                 llqulrl tdrmlr p.trry r oa+&
                                                  pquln
            rcpoitlrg cruhr ulrd b,      Llldrtlll   cotrn




            ild-Id{- ri
           d.llhnrl
                         $!. rudl {rdTrr Fryryr fc ihhi gh d$ti o rtr r&dr yls ttr5d!.
                      rafit, fqrll runrdsrxl ty t& iEtl,ty hrurlttrl.
                                                                                                    ,ia& r'|fi      u        fifu
           .    ]fthr FllndtlHtytild!,ll53dfuBourtit           rr,lll0dtc!|lr.ldhry$Dlb|Db   ltp. l.rdsrldl  $0flarlo
           Eqruwr fr t[r lnesr 0mdr h rmrdme wltl IE nspitllr# of ffii6b h*, lf fu lmnu cf fu Fudr
           hcld by Lqdlr ril ray lttro h od glfihhd to p., lhr &lelsn tt!{n ui'rir duc, ladrr euy ro rctify Bonql.r ln
           urillna .od. h rush orrc Eorturcr *dl Dry b ldlr ltu rrottal rflBsr.rrry 6 nrfis te lio dcftlomy. Bcrom
           rhr! ut*c m dn dcilctrfl lo fto m0na tfui nmlvomonbly pryEonu. a Lftd.A mh ikrtdan
                Lhoo lirvmail h fuS of rlt unr routd by fth Sfuirit? lnqnnrot Lodar 6.ll Bgrdly rcfod !o
           uomyirrrirvhrnbtddtiltrrdr. llLrodcrdufrrcqufuoorrllttoDrutrti,rlhrrcoclqrrlmuidirnrurrph
           2t. tcsd.r.ifur lo ilro $ipkfilfi fir r.L of Oo PtopirU, rhr[ urb m, Firil& hcld hl Lrdcr rl rlir tinc br
           rcquidtlou orIh rr r srdl r8rhtl 0rr runr rcomd by thir Srudty lirminril
               J. Am[E ilon.f htriltr. lhl.|a a0Dlh$h lr? or taddl muilhur pm,vfib 0#rrflarc. dl nrrnrub
           r.3rlvd l, tfirdr ul.Bi|'rfrsht I ntd eihdl tr t9Dtisd ln ho 6ilowhrodcr of FioriD': (l} u dniu h
           tfrrcfinqhror fluaadm oflf,tfrlDqly rmfscanoctof0lir ti!s] (2) iorcGil.d hEd drrc lEdcrtht Ntri
           (tlh
           (l) E erhdlrl
                   @I!l da d! uti
                               uttd.r lb H0Nti (4) 5 mdalr nqlhql fu Or .firos IED| uiihr Ft'rfr$ 2i (O l!  h!
                                                                                                         lo h!
                                                                                                                                                  J
           .frfrrilddll.!fi{r
           itilrdrdc&ry     ftsedth,lol
                iL
                +  CtrwclJo*
                   Ct  ilrglJfi*    &ro'rr&rllpyrlllrcuanlrgrtr,&lrllr,llnllrdlmoo&iomdrritot         if.toht
                    wiit ErY
           Ptopary trliah
           floo.rfv            rs.h Flority oyot hE Ecqdty lt*ttlluL d E*lrcld ptuodr or rurnd railr, if urr.
                           6ry rU
           Eonowr rhrll lry thero$etbr h ttr umcrnorfrfud h F.ryndr t. a lflc nH h dil mrmcr. Eortusr
                 pry thm
           rlull nrr
           rlpll     tlun on tlma dllclLbb th! psroo
                             tlqo dmil,        pslgo owld
                                                     -o}!d Fym!fi, Bswsr 6lll
                                                           F5mom, Buwur  6|ll pmmptt  ltmls b Lsdc
                                                                              soorcli lbml$          rll roicrr
                                                                                              t ords dl  rdicrr
           of un'uiur to io @-olUlr.*b prnfnph. lf Baioirs rullr thorr pqrrdnu dtrhly. homr Orll F !npd,
           furnlrt o Lrnfu iwr&rg oLr'drl lDl Da}! otr
                Eorow rlrdl   pl6p6ly did-fo riy
                         rhdl prdreHly             llm rfkf, hr fbrt,
                                               riyllm                    dcr fih Ero{rlv hffrrist udrlc l,ltrftr bu
                                                                 ltbrilr ocr
           rrc:d fu rr'uinf mdct lhaor lurom:(rlrgan huLh srtll ErrlDtcf rm ob[flhtr tl!trrd W m. |h.
           ii r nrutlr rccilrbh ro lrrdil: O) cottdr h Sood luilr tE lho !il. * efu& $Nh- crforma ol0r ll'r
           iq hd poosdtur rdrloh ln thr Laddr opiniil qoril! E gnmu thr rllbrcaa of $. li.fi or (o) rosnu
           frordlrhot{rrofihFmu.8rtanrcrtdfi0tfiyfttLfld$$0sdlildnru.lhnb&b8|crrfiulmnmru.
                                                                                     geh lrlslry
                                                                                                                   lI
           lfl&r dclrrntrrr
                  dcl'lntrG3 firl       Dut of Sr Flffiy
                                   rny prit
                              th* .ry   mil       Busry b rrbjcu
                                                         I                  *[ic[-my il.h
                                                            rrblcu b r lho rticl-mr  rLh   rlsllr ovor thb
                                                                                           illsllr       tfi Scor]y
                                                                                                              Scodrv
           lorfimrnr. trrudcr nry-ltfrl
           lorfimrnt.                    Dmtur r nolh ltlqtrlflnr
                                    rllr Dsrcur
                                    rhr  Dgrcur                                         ffiy U-
                                                        ltlqtrl8lm &o l1ro. Dsrrtw frS ffiy        lior or Llrl m cr
                                                                                               Oi liar                   ,


           rmrcoftho.ltlffir
           rmrc                 ra
                of tho ricllonr &il        $or dhh
                                      lt(S lbovr ulthh tn    (10) dryr oltho   grvhl of m$oa

                                                                                                                             Pr3o 2   of   6




                                                                                                                                                  J
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 3 of 7 PageID #: 14




    L
                                                                                                                                   bbg
             Eanor*trdrdl lrv ut Lst k rdl ft|.rodolhschsip.r              ary m* hgcrffcr bG roqulrod by mlulatlonr of
                                                                    -L.r' oilg. nd m in eonnlcilon wlth rny full or
         Lad!?. ilii-ilii ot'nfiatur* lrnd* lbr r[ of rendecr
         ;;;L{;5;i
         ,dtrt
         ourt
         ' 5,   i*c*
                hb[;      nbordmrho of ffi i*tt4tutl
                          ilrordrlhr
                       ri obordmtho           huqurt or'
                                              hlrwntt         rnvdrr trurcdoa
                                                          or.trygrhlt
                                                          o,            rrilrrc
                                                                         3Ea(     I   .Itsgtprrv.
         '-               or hc6r l1$q!..-8qtow
                 Hurrdorlbilfitlltlsru!..
             3. Htrrnl                              Eqlow$il|             tu&
                                                                    tslaD6lr!         roe'dfutfiLor lE !.ftlr l'|q.d
         * 6: ftoorrv lrlarod.dfi        lo$ br  fit . hrrrdl   holudod  rurl                  oot-rr$'rnd rllv odl.r
         trraadi ftrl{udftu fboent ftodhG fu uhlfi Ladll f4tlt!3l!!                            n rtdfto mrluelm0 ln
         rh. rfiuiE8 sd-frt ft. Eld 0ta UEds r!$lfo. Tln hartf                                       rhrll bc chomn by
         irsroue rlbhct
         ilsmue    sbhcr lo !! L!trffi rp9lovrl         rh.tl ilol !!
                                       rlgrovrl lrthacb lh.tl      !c sn l                           r fillr lo melntrln
         ffiiiibdlffili-Sli, rr Ldirfi ophr l.sadr mry obdr'nm                                     ridrb ln 60 PropcrtY

          rytffiffi*nli. *ru      udnnl*rlrtull b0 b r lbmrcc+rtilc l*n&r lrd rlull lncludt r rlanderd
                                    rnc u rtlfr o boU lhr Fdtdt-id tut rh. llladcr rcquhq Bmoncr rhell
          mc'rlrid;dlcri haor
          ;fiffi    Ar. It inrrunormApoo-rluntor.ta-?mtt au&!o ln thcrrlumof       loi. Eonamrrhrll glvc
          ilffii'ffiii-to-& haulrrbrrloi rd Loaat Lmdcr uly tld.. rtld of lorr lf not mrdo gromgllY bY




    L

                                                                                      loaoru* lgl
                                                                                        li! trrfalr, D
                                                                                        rahrf,dfr{d r
                                                                                            lfno9rt. Eor
                                                                                            tr h Ltlxhlt
                                                                                              lm cndrd bv |DL s.otfltY
                                                                                            llh.;o-t$ rftoo!4hg!o
                                                                                                ofthhrritrfc lu*la
                                                                                               a.fil 6lr[gl $flr|ry
                                                                                     d   aw. rrrr m{rdrllY fttrl oc
                                                                                      trfr\ rav Hiurht htbnldonl h
                                                                                       b or ihrhol( Sqrerr rhrl
                                                                                      kupofiy    llro budhoH md          lb tsl
                                                                                    frllr to oorlbrtr lhc covonlnlr rnd
                                                                                    mdkr flir urrv rhlllrratlv rffccl
                                                                                    for                  r   & hrfihir    or to
                                                                                      il.ty   to ltllocl $a Vdrr of ltt
                                                                                      rrn/-ronr'rarnd h, r th$ xtriol
                                                                                      alonrtDt' 6rr ald .|u.rirE to l[.
                                                                                      ?, l,fidr b nfi llsltld t! dl) lo_ .
                                                                                      hnrtdruo'Borurt rena!,
                                                                                                 thiii   rmounlr shdl      bcal'

    L                                                                                            upon lroilcc front

                                                                                  r mrr bc rblc lo   *trlt r Egl frm
                                                                                                                         lrndcr
                                                                                                                               o
                                                                                  rmi     for hror   fr rhlhlhcnunorst
                                                                                   ndl&otmrcnt ff]rl,           no& !trll

                                                                                              o0 of S.       PrcDGrtY,   trtuhr
                                                                                              clucfuthc lisri:tloil.



                                                                                                                   PrBc   , of6
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 4 of 7 PageID #: 15




                                                                                                                                     lflo

           nntte vduo of ll|. kul|ru   hrr.fidy hlbr            thr tddrE h l0$ l[!o tla rirofit o[fi ra
           imnadlgdy bofar   fu uftltG lr[k$ Bortwrr          d f..dri ctrndil urrc ln rr{hr r ual
           oorrtlrfoular.    tta poori& drdl   ba   .pdltd   totftt *rilrr rocrr,cd by tfir Scorey   hiiunr*
           rmrrrr6mdra
                                                       r. o.lC   rirr$dk!      br Lsdlr o   furwrr     thrt thtcondmnryollbr
                                                       r+   tonsru flL    ro l.e& effhh trlil (t0) drr rtk ftr
                                                                               rErod   !o
                                                   b 6filC rad rgpfi ttipootd+ I it ootloo, ofltt* ti adgrhr or
                                                   ty tlh Sorrdti}iutnint rirfur c ic tlm &r. thh$ l,fidlr
          dpdraoftt!modiMfuntuadbh
              ll.
              t l. toileinr
                                                r}I $tlh$.n crpllrr$ F $hGBrl rill e4 uhnd or poD0m
                                          hrt rrm D Lnfrr I5l
                             Flu Hhtodl tuturrri4tfin&r
                    tcrrorrr !|,*Iihrlll                         thrr Urforr.
                                                                       tvrh*" Btrntn
                                                                               &ambn of thl tlirc frr rrmcar or
                                                                                                                                        J
          rnodillcrtior olmonhriloo of thr.runr *ud 5y ilrir Sldrlty hwuarqt rrutod by t oir to &fufr1s ud
          aur atcrrrortr liluuiofDolrouordrdl mtfltria totdtno ft l$[lblofDrodt[i! Bonmsor Esromr,r
          rsicrrmn h hhrtd. lfidcr *dl trl h rqriird b ccusroc! rroolldng rrdnd'ny ew                 h hlrst o
          rs0E.tor,rmdIhrfuFyrranorothmrlr-Bod0.il!ilflt i'offurfr*ryldSfrilfocrrUtnann*rt
          by rtrur of lty dmnd F!& by Orr.sl$ll Eqfor.t I Botrurrrt _ryclolr h Iotaar Any fratsnnar 5l
          tllq qocGhhsnlffi          a qmdytdl !d ts! wrh?r-qf9[F!4gdl$uqg]Cry d$r o.r@.
              ll. trcrrrron rd AEltltr EBB
                                         hltldt Jol.{     l.r.[l l,htl[es
                                                Jold roa frurl     lfrtlu0r (b|mEa
                                                                              ClH[ra Tbiffi.|il|  nri ulHoilr
                                                                                       Tb 3.nirrr Itd rrrmr
                                       tfud rrd bou& tto$uc.lrotr rad-iho dLa&rrd 8crl*r. oehc E t
                                       aq*qt Brllott ud rgutttr ft$-DrJolor rrd rvrrL Any ilorimr 116o
          ap'dtn ftk fuiki k*rn!$ htd$           lot Grdrto milc*
                                         ht dog !iltilnr&    ffi iloB tO    h gorfotr th SsdU b${rErrstoe.!!
                                                                        (.) b                  tnisrurn otb r
          mocBrfo. Sr.il rlld aonry [n Esro$tt h!m.l ftt &! BoD.nfr EdE lho tsmr of t&h Socuty lumm: (b)
          lr roa Fronr[y oblL3d lo ,ry ho n[3ru'od by hi! EEoElU hrrmso: rd (e) rgrc tbu Lrrtrr rad ray
          oftor Eurwor nry l3lu-q 0$dr4 trodifi ffialr or mdn loy .ooomfiofflou u[$ irgrd D fir E6a sf 0&
          Snxryty hsnrndil orut Nc| wuhflt tld Esrwdr osrrnr
              It   Notts. Any mth! l0 Boosffi Dtovkhd fa kr lbir SGsriU totsrlMt rhrll bl rirur bv &Uvrrfoe it                  r
          ty nilhr I by lllu llrrr ndl !!blr r[db.}h h* rrquinr ur of irothc od}od. fr.-ndb itutl bg &acl
          d drr fUmy-rfdfug orrnU drrdihar Espru 6rLnrrr Dy Dorts b Lrdr. Alr dh. b L!r*?drl
          bo rlvm 6y ftc ct$ ndl 3i t!ildlrr rdrt|r rtlat tcrdr or ni ollw rdAq Urdrihh;rfr & iott| b
          Boiotrr.'Aty no&rfrEfIld fu ln ttlrEHrty- lEfimil$rtl brdmdrE lllr.b..ofF$ E Etnomor
          IfidG. nlrrr dy.n 13 rilt ldcd h qb FEI$.
                                                     l{r&ofiry lartusrt
                                                     Muieldr{rcHot
                                                     n0umlcrorthl llots r



                                                                                                                                       J

                                                       nO s $ll ei !!il i! Iruoily er w ort of it rnd ho otrrirrd
                                                     lmmil!D$1,cr
          l.coddrcorudbdore(                           nr-rayor lr0orS{ r ir fo lxdtir. *lll nfirm lo lrguhq
          fortfroubrrmtrl lftrr'                                 lmurlhllr a &;v fr.r !Eor?
                                                                                      hoorty b  rrruL Lc.rrdo
                                                                                             ro tilttil-t* DGcs ef
                                                                                                                ot
                                                                 tnalld ifirr, nd OI Bciar6r rcridcl o fltrst
                                                                       'cnfott. ray    rudrhlyloormg      oo   Gmllinr   rhht
          scfurfy lffrrorllrt0 mu h rold oc sr morr lher uilho
             fta olity (tno*o s tis rlau Sqvbtr1 drt collcce
          in ttr6d$(t$otir


                                                                                                                   PriG   t0   of6




                                                                                                                                       J
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 5 of 7 PageID #: 16




    L


           ffi#ffiLffi
           ffi ffitffiffi "ffiffiffi:'i*#,f, *ffi ffi f
                                           ffi ffi
                               ,i*rf;nfmu#HryHffi"ryflH
                                                                                                                ilffi   rr


           *-iilfrffiffi'Ciluifi.
                                  'or gdfu* ddl 3rg. c&rc or Fcdnf Ui prqogo. uro. dglo|rl fonrgc. ot ttkEa


           ;ffi# ffi ffi
                                     or h rfto &sD.rtv' lilto F!5.il113 antde. thr[ m{ rrPf 11 & Drgilct' uq or
           ffiffiffir,#ffiffitr
           "rro1"rifiGi-ilti
           *:*:i*x,,m#m                                                                   ffiff.H^tTffitr
                                                                                                 Hfrffi*
           ffi$Hffiqffi,ffi*ii
           #ffi                                                                  sttffi#ffiflu
           *"XHF,lH[*j.ffi,*t                    mhruor' *r    rtor**.*L           .,   r1torb   or   han&p ,,tbrmcr
                                                                              "n
    L      iil
           iff;ilffiffiili11jlu1fucdd'il033-6[         imeG13, h loflr.d
                r.1uinkil-;i-th. [rlrdtt"ah r,torc-l6i ,mpG13,
           oilschil
                                                                         tulrm to3o hr[h" rtlry-or qytun631bl
                                                                 toooa hsl6lj3                     11tYlnflcrb!
           *'Til-fi.$                                                      I
                           Gothlrrdtsr{or. lbhrlr hcosndcr rtrdl mndq1j6 {cfir* rdor ty oO3. 6jl .dtL 1;etfiy
           Iffimiffi taU W Um rxt li!.ilrd ot llluDld t}, 8drtrllI. +d tlffitI uru.t trt, ofitr trlcn Erlry
           iirrnrriadrrlqhsltrfifunmrudot                                  I

                                                                             ovturt ud mrll rr (ollorr;
                                                                             r of roy oULdor h $h lenrtoml r
                                                                             rruwdh rtrthshild e hcs[otilu,
                                                                                  or fulrrd u holuotrl orltrlxl
                                                                                  rcL..nry;01 &clmtr laliil
                                                                                                       ird lryrbl+ (!) tor
                                                                                                       trti   nogtrrhn of.
                                                                                                       othtrwhrcprld
                                                                                                      It uflrl Do$.il cf
                                                                                                      o rn, rnil rll o0nr



                                                                             r rurasr rad orv o.v       lddrfr *rn      ol
                                                                             ouhsiir tcrde,-ti tlc       su      Pru&cd
           rboiq
                                                                                   futlo $rF hua. G) nrovulll5 fol
           ,,#;               :ffi,?H#I,Ifl                                n hdarol[a of h Bff
                                                       F,HHi&'iIoYffi ffi &'iT&ffi         rcilm tfr
                                                                                                 fB I

           ffiffisffiffiffilffi#Hfiffi
                    1m,s,
                                                                                                        'c&

    L
           nvffi*r,ffifrwffiffirffimrffi
           freotrmof&eclt.dc*-or.urdolFsrr.
           cooeurxrlrt, ofrl!*e!ilr
               It Rtkr* f,h frr.{t
                                        ,.ttdcmllr.                         . i-.. . mo4rtn rt Eorqr*s'r erpqr.
                                        iffiEilil'r"srtrrt rnu nmot &rhrfl,6c
           lhrn r*lq[. t6r!             rurll hilnxmGnrr ol-.!h$o. irik&trhmtrd   malndloo h ProFr ftm prrt tffll lo
           *'itl"fril.ilG
              norfucmrag conrlicd h t(ns li2.36l
           $.rm$lrfuruatiwsl
           ua
                               drt d;tB-triinurm tf ono or omn            ddcp- rru.qculo!  t . s.rsltr .dd ,!s{d
           r.riilr *iiifri i-.cg'fr-urd,ffiG;,-0!E cor,lnrrr! !d ryrsrncrur rif U ttfu tllllfbO lncorpontrd [*o rnd

                                                                                                                Pqolof6
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 6 of 7 PageID #: 17




                                                                                                                                                   u13,
               rhrll rmcnd Uld rePplmd       lho    cmmn.nd      Brccnaru of thb ${r,rlry lurlrrmort rr lrlh. ridc(r) ucc
               S.cu.ity   lnrrmlnt. [Ct*t rpplhrbF bod                                                                            l   pgt olrhir

                    E     Condominlorn   Rld*        O plmnrd Unh Drvrlopmcot Ridcl            tr qhq(r) luccl0l
                    EY SIONINO BELOW, Icrarmr ass0 ud a,is to &G                     l!t[r ud cgwnmlt     rodrhad ln rrmr       I lhmujh    6 of
               thl, Socurity lnrlrumont rlrd ln rryrHlr Grsiredtf frrEffi          ui ;;.,$!d wlth thh Stewlty lnrtrufu&i

                                                                                                      !rrdyj

               STATE OPKENTUCKY
                                                                                                                  hoHE-l3EAr.l
                                                                                            ACKIIOWLEDGMET{T
               COUNTYOP tr 116
                                                             )",
                  BGg!.                                                                  r lfrory   hb&   In   ]rd lbr rho couily of
                   lctil                         . .rxromtfrgprd r.tt rlr. f,: lrr{t
                                                                   who ectnowbdgrd thC*_f!+..                                   crrcutcd tho
           fonjoln5lnruunnraonho             IStt      dryof July             . rea!     G r-r                                          f]Gret
          "rdded.
           '      WTNEssmyhrllilrdofiolrlrulthb                  lSCh          dryof     Jntr                   , l99t
          FALI
                                                                                           @My oornnislon orplrcr      _   l2lllj2oof
          llrc ftrn or rhh
          Agrlculturo' rnd
                               hltrnril *r      &rtod o,
                               therrHrl h lfrctrlnt qpcrr b
                                                           mfl8#mL.r                 rhttc
                                                              fto tlu srr lnqcdbtorr*.tcdl

                hrrror.         Htt      f Ilitfr-         Plc                                            A.
                                          (IVoar)                                   hoderlcl A.       luou                 (84lnaor!)


                                                           RECORI'ER'S C&NTIrICATE

                           *'}H:TI,
                            ENTUCKY
          ST^IE      OF
                                           ..               }}
          COUNTY OF


          I,
                             Inr,!        ^ i                     Clork of
                                                                             .!:

                                                                             hr
          fcnjn*qmclrywml                                                                     :iffi*doco'rrrYor'rhc
          hr1cfrrrca{Alll-*                                                                  Itc forogolng rnd lhk ccaillcrts, hrvo bccn

                 Oivca undor rny hurd lhlr




                                                                                                                                 Plgr 6 of5
Case 3:19-cv-00784-CHB Document 1-3 Filed 10/30/19 Page 7 of 7 PageID #: 18




    L

                                                                                         tflT



               Dcocripion of Lor I of St. Muy Ficl&                   of Higdoo   rrd
               rViIcn.

               EEGINNING     * rn iron pin locrred h drt S{rrh R/V linr of
               Highrny f+, *pmriam&      !fln ft. &f, of rfo Iarcnccrioo of
               Hithrry Sf lrdHi$rny !U Is $L lfrt r srp *ith V.lrcr [.co
    L          nrmik6n rod Elizebcrh
                                                          ar
                                             Joycc Hmilron, D,B. l{1, P. 22ll Thcacc
               vith rhc lirc of flemilton lor tro calts, S2lo{0'4}lV 20.00 ft. to ur
               iron pin; S2lo-lO'{!'V 169'00 ft. to rn iron Pin;             LNiEf t$c
               linc of Hroilron, wirh ncw lincr rcros Hfudon t{ Villcit, S6SpilNt
               {2'E 79.50 ft. ro rn iron pin c r comcr wirh lat 2i hirt rhc Vcst liac
               of Lot No. 2,N2iLo-22'-17'E 169.97 ft. to ro iron$iq N2ilo-2:rL17'E
               2fi1.00 ft. to lrr iron pin in tlu South R./!7 lioc of t{$ney 8fi Thncc
               lceving lor 2, with thc Soufi R/V linc of Hlhfuy 8{, N66o-16'-
               la'V t4.00 ft. to thc BEGINNING. Conteining fQlS{ Squtc Fcct
               per survcy pcrformed May 10, t998, by L. S.



               BEING rhc remc propcrry rcquird by Ibthcrinc [,{. fndTrqiql4 by
               pqd drtcd Juty 15, l9?t, urd rcsor*d in Dccd {oo}       flJ-
                                                                          Pryc
               nLinthcMrrionC,ountyClck's offrcc.                 I




    L



                                                Erhlbli'A'
Case 3:19-cv-00784-CHB Document 1-4 Filed 10/30/19 Page 1 of 1 PageID #: 19



            3550-12                                                                                                         Form   Ageovd
Form RHS                 I
(tO-96)                                                   Unitcd Surcs Depanmcnt of Agriorlturc                             oMB No.0J7t{t66
                         [                                        Rurd Housing Servioc
                         |                                                                                   AccounE    f--:
                         I
                         I
                                                  suBsIDY REPAYMENT AGREEMBTfi

l.   Ar rcouircd   ,raJS*i* f2l of rhc Housing        Acr of l9/t9 (42 U.S.C. 1490a), subsidy ttccivcd in accorducc with Scction
soz or   oi iio*ing   Ac{ of t919, is rcpayable ro rhe Crovemmpu upou thc disposition or rcooccupancy of thc roority Propcrty.
Dcfescd rnrrgrgc 1rrf+rff!    rre inelded rs srbtidy undcr thir €rccucot.

2-    Whcn I tAt ., oogLv or transfcr tirle to my home, necapturr is duc, If I rcfuutrE! or oLherwirc pay io firll without trarsfcr o(
    Jr"iri"*;;#fo,
,iif,                          rhc propen), rhc uaoun of rccryture qilt bc calctilrtcd but. payracol of recapturs cu bc defcrred,
L,,;;f*;;it        rhr-g[qil,rt, lg sudseq;Eody sold or vscarcd. U cofcrr.o, Oo Goverumeat Dongagc can bc subordimtod but vill
;;,ili;il;;r6."ffi;t*,y              notc sairi,.d undt rhc Oovcrnmcnt is paid in frll, In sioatiotu wbcrc defstmcnt of rcs+turs is
an oprion, rEmpnrE   rtliUc  aiscounrcA  25% if paid i! tuIl et tims olscule[lcsl.

3.   Marks value u rirh of iuilial subsidy
                                    -,,                  $-5;pgo-.oo      less   tmourt of Rural Horsiag Sclicc (RHS) loaru        $g!.9!g&    l-6
ild;il;ffi;'#''i----by dtvidfu orighat
                                ldGIilf*-"risiaalcquity.tseo,oo:                                        ..-'Ilisaroouotcqualr       -i'o-%of   tbc

n,tct vel'c *   dcrcroih4              cquiry by Oc narla vahrc.

                      tubjcct to rrdrpllt(E, or if rlt loa8l subjea tq l€crptutE arc oot being paid, mplac the follon'iry
                                                                                                                           forlltil!.
4.   lf all lous uc
                                                                                                 loam.          OG r€$.ilt W lm t'o
Divide thc brlancc of ilrrbj*      to  i."rpiur" rhat sre bcirg psid by  ec  btlarcs of atl opcr       Multiply
                                                                      paid.
dererotoc lh€ pere[t irhc, oottatrditrg bducc of opm Ioans bciag

5.                                                                       Average   intcrc* rrtc Paid
                                                                 l.r     2.t       3.t      4.t        5.1    6.t
                                                                         3%4                1tfi       6*     7*    >1,fi
                              0 -59                 .50          .50     .50 .50            .u         .12    .22    .11

                             fi - ll9               .50          -50     .50 .49            .42        ,31    .21    .l I
                                . tT)               JO           .50     .50 .48            .N         .30    .20    '10
                                - 239               .50          .50     .49 .42            .36        .25    .lE    ,09
                                -798                .50          .50     .46 .38            .33        ,u     .l?    .09
                                - 3r9               .50          ,45     .40 .y             .2'        ,2t    .14    .09
                                   &up              .47          .40     .t6 .31            .26        ,19    .13    .09

     Cdoilathg
       Markcr valuc          the   tinc of trursfcr or abandonnoot)
     LESS:
            hior lieor
            RIIS
                                      (!t[3.
                                  loial note ralc,
                                  (scc prragraph 3),       .od

     EQUAUS
                             Valrrc. (If rhis     ir r   poaitivc valrr, continuc,)
     TIMES
            Pctccnrage        p.rar4n ! (if mpllcable).
            hrccotagc         puttlQ[5, lnd
            Rerura oo                        6-rUiua cquity (100% 'Pcrccilsge in pangraph 3).
      EQUAIJ
            Value            irrim dirrt tD ltclpCIrE. noryrc               duc cquals thc   lcscr of rhis
            figure or        ruosarolrut*dY drlltd.

                                                                                                         July 15, 1998



                                  co&rr,doa
                                  ,ard   d          * fu,t       Cad,                        hr'd,rffir ilil0aldc. &*d
                                                                                              fuzditffilU.tDP'rtllt'
                                                                                             ' DOEOT rafl.riil u ha r. dtr
                             ohruraqrirudm
                                                                                                               vaaox,   @nlol




                                                                                                                    kx
Case 3:19-cv-00784-CHB Document 1-5 Filed 10/30/19 Page 1 of 1 PageID #: 20



        ula   nEv,   [p.,                                           BOOK            PAOE
                                                                   NOTCI O' NE@UPiIE'{T UEN


                                                                                            uENt{o.
                                                                                                                                       38rr
                       COMXONWEALTH OF IGNruCKY                                             80G.8EC. t{O
                       Eurcllrcilc B|NE                                                     EFFE T. OATE   -
                       D( FEL OIVISION OFUNEMPTOYMENT INSURAilOE                            cuturYpr Ul        - to.
                                                                                            ESTAOJsHEO OP D^TE




                     XIYHENINE        }t   ERADY                                     *., l!!=?aWl                                              B
                     ,259 Sr.
                                    'uRYs
                                              Ro.
                                                                                               flts8 ffi
                     LEBT[0il                              r(Y    l00rt
    $                                                                                         HrruOi|oorsrft
                                                                                           mrllroorrilrv
                       run8u^Nt ro xFs r. r..       t      xng r{ r,a o, NonoE tE HEREEV GTVEN I{ r
                                                        5 Arrro           r                               ,     t(lTHERlilE tt IRAoY
                       nr nrlrrun
                       q; lllRlOll                      C0UllYY
                                                        YUYxlr -ANUNEMPLOYMENTCLA|M          NT.IE|NOESIEDTOCOI,0IO|T!/ITEALTHOF
                                                                    ^NUNEupr6yu;nrcraprlN?rElr
                       KENI\rClft, E( REL, D{V|S|ON OF UNEIiPLOYMEMT INEUMNoE foR BEi{EFTIB ERF(IIIEATOLY          P   ID INCLUDINo
                       NTEFEgT ANO PEI{ALIICS.

                            A UEN   ONAIIPBOPENTEE OF AUCH CIIIUAI{T. CREATED BY XAEg'I.'t5III FAVOE OFIHE DMSION OF EMPLOYMEM
                            tNSt R^NCB EXEro 0r{ ACCOTTNT OF oUCfl lilOEETEoNEss.


                            lnil.!..tiPnOVIDESTHAI;lFDGS€l{EFlI8PAIOWEFEIHeREEULf OFAFAGEgT IEllEt{I,trllSFEPFEoEl,IlATlON,OR
                            COIIGEALUENT OF MATEBAL INFONMAIIOiI BY THE FEC|aENT. II{TENEsT AT TXE RA'E OF I.3$ F8 UONil OF AI{Y PANI
                            THEFEOF T|IAY   E   II,POSEO ON AND AOOED TO 1TIE UNPAIO SAIANCE UNIIL IHE OVEFPAYMENT       18   PAIO IN FUIJ..


                            uPgN EcxJEeY, rHE olt/lsloN oF uNEMPLoYl4EltlI INBUH^NCE Wltl OlgctosE IltE sPEolFlC AMOUI{T OF OVERPAID
                            E'iIEFITA. IiIIEFE6T A'{D PEMLTY TO ANY INIENESTEO PARTY IIGALLV ENIITLED TOS{'CI{ IIfOiI'AIIOX. INCUIiY
                            gHolrLD 8E ir^oE ro INE EEtfFlT 6RAI{CH TELEPHO}|I NUMEER (3o2, tta..4r.7.

                       tHB NONCE      OF LIEN }TAS BEEN PREPAREO ATID EXECUITO 3Y       n{E UNDEFSITINED IN I}IG FEFFORMA'{CE OT HE OFACI^L
                       TruNEO IN THE   ADTIIhIIIIBAIIOI{ OF Khs CHAFTEF  I    !'



    $
                       FrLEorH,a     &f,*r*9n^z                       ,n0J-^,m:W
                       co+rrvcffiffi
                      llloIFUCTloN YO rHE ooUNTY @UHf CLEAK FEOUE8T lO HEHEBY l,lADE TO RGconO IHl6 NoflcE OF Ual lN AOCoiOAllcE
                      wtIHIqSS'TIIO.    TTIAILOT{EOOPYOF hECOBOEONONCEOFUENEHO$/INOIOOKAPAGENUMBENWTENELOOGEO.^!OXO
                      Wfi UEN SUiIMABY FEPOBnI FOF PAYMENI OF ECOAOINB FEE. fq OAOINET FOR HUMAN FEgOIJRCE AUILDINq o|USION
                      OFUNEMPLOYMENT II€URANCE, BENEFTT BF^NCII. Fn^XKFOET. KEtfruCl(,.OT2I,




    $




                                                                                                                                 ExtniU/t+D
Case 3:19-cv-00784-CHB Document 1-6 Filed 10/30/19 Page 1 of 5 PageID #: 21




                                                                                                     *4.
                                                                                                                        J
                                                                                                  rrAFIol{ COUNTY
                FILED             \$v                                                             ugsg      PG4l8
                                                      HOUSING CORPOITATION
                   0{   208                   TIAR.DESTHIT (HHT) F]VE.YEAR
                                                      MOR]TGAGE
            MARON COUNW
     T}{^D g. I'ATIT{GLY COUNTY   CTE   RI(


           'Il{tS REAL ESTATE MORTOAOE ('Mongryc"), cntcrod into this 0t day of Januory 2015' by ond
           bCIWCCN KATHERINTi MICHELLE SMII'H AKA KA'I'FIllIUNE M SMITH FIO\ I(ATHERINE M
           BRADY & OEORGE A SMITH ('Mongagor." whcthcr singularorplural), huband and wifc, whose
           addnss is a 3259 Saint Marys Rd, Lebanon, Ky'10033 und KENTUCKY HOUSING
           CORPORATION, a dc,iure nrunieipal corpontion slld polilicsl subdivision of thc Commonwcalth           of
           Krntucky ("Morlgagcc"). whosc tddress ig l?]l Louisvillo Road, Frankfort, Franklin County,
           Kentucky 40601,

                                                          wl;ltN.[i;isli-Lu:
           WI IEREAS, Mor,lgagor is indcbtcd to Mortgagcc lhr nronics loancd or lo bc loancd to MorrgaBor, as
           cvidcnced by o promissory notc ('Notc") of cvcn datc hcrewith with a principal sum up to a maximum
           of thirty thousand dollars ($30,000,00) wilh inlcrcst thcrcon at lho rato pr rnnum provided in the
           Notc, payablo to thc ordcr of Mortgagcc ('Obligrrlions').
                                                                     'fhc maturity dote of thc Notc is 01i08/2020.
                                                                                                                        J
           WHEREAS. Mortgagor has rcccivcd funds lionr Mori8ugcc for mortgagc paymont assistance through
           lhc Troublcd Asset Relicf Prcgram ("TARP") lirnds cumtnittcd to lhc Housing Financc Agcncy
           lnnovation Fund for tlrc Hrrdcst Hit Housing Markcts ("HHI:").

           NOW, TI{EREFORE, in ordcr lo sscurc pryrDs[t ol'iho Notc or ony rencws] or extensioas thorcoq,
           iniercst duc lhereon utd all other obligations of Mortgagor ns providcd herein Mongagor hcrcby
           grrnts and convcys and mortgagcs unto Mortgugcc,_with covcnant of Gcncral Wananty, all of
           Mongagor's righi, titlc and intcrcsl in and to thc rcsl propcfly situated in Marion County, Kcntucky.   ss
           ttcsci'rUId on Exhibit A sttachod hcrcto and nradc a part hcrcof, togcfier with dl rcnls, prollts,
           appurtcnances ond improvcments lhcreurto bclonging ("Property").

           Mortgagor wanants that Mortgagor ir lawtitlly seizcd of thc cstate hcrcby conveyed and has the full
           right irrd power ro grarr(, convey and morlgngr lhe sarne, and thet thc Propaty is frcc and clcar of all
           enlumbruccs exccprl (i) thc licn of all ad vrlorcrn (axos nol yct duc and payablc; (ii) any and all
           upplicoblc zoning rulcs and rogulotionu oflbcting thc Proportyt (iii) oll coocmcnts, rcstrictions and
           siiiulatiols ol rccord rffecting thc Property, and (iv) any ilortgagee 8nd/or liens of rccord which are
           prior gnd superior ro this Morlg.ge. and which mortgages hovc bcon opprovod by Morlgagcc.

           Morrglgor covcnrnts and 4rccs lhrt until thc Note hos becl fully paid and crtisficd, Mortgagor will
           comply with the followrng conditions and covenonls:                                                          J
           lnsrrance. Morlgagor     will kccp all hnprovcrnents on lho Propsrfy insurcd rgrinst
                                                                                            loee or damrge
           [ndcr a firr and txtcndcd oovcrage iruurancc policy lssrcrl by an insurrnce comPEny or companics
           acceprnbtc ro Mortgagcc, hr  ruchlmount aq Mortgsgqg moy roquirc ot io lhc cilcnt of thc full
           insuiablc vrlue of thc imprcvGmonts, maklng, such policy payable under s slandud morlStgo clsuse to
           Moilgagcc ar ils intcrcstg nray appcar. Should Mortgsgor full to obtain o1 t-o koop in forco such
           insurinic or to pay lhc prcmiums on rny policics covcring lhc Property. Mortgagoc may obtaln Stlch
           insrrancc and paythc picmium or pay ory promiuma which atc duc on suoh pollcios, urd ony sum so

                                                              Pago   I   ol   t




                                                                                                              Ex\ntlaitf
Case 3:19-cv-00784-CHB Document 1-6 Filed 10/30/19 Page 2 of 5 PageID #: 22




    L                                                                                                 ni5ff"i'iiie
               rqrrcr
        pritr w,r rc                 tr
                      1gfiiffi ill.i:llff ffir:[#;i,?ffi1,H,.1'$ffi!#,[liffilHll
        t#ii[iJ:fiflHtr$t i;;;f fi **' i""*i"tilri"i, . ;;o*t or  potrcv'                             suotr




        ffi;lf,Tffi:l:l'j,H?t?'i,##:nf'rmm"!1i1lSffi
        ;#;ffi-:li;;.Fdsil;; ; .i',fi',
                                                                                                                             .
                                                                                                                            "'
        chlrgc.               so prid will bc rgcrrrcd by
                  rn{ rny sonrt
                                                          thts ilff-5;. HI
                                                           "tl-,?*                     ffi   ffiS$#m[}*
                 with lnr*crr unrii[id  lt r rt]e of lwslvs pctcenl ( l27u) prr annum'
        dcrnand.


        *ffi,Hffi
              rc$#;n;"fil]'i
        promptly cpair or
                                                  11,#:lrff     ;Hffi"Hff
                                                        lt"pJ"ott*rt'
                                                                               lfl,i'ti{ffi r,l,.?HJiH1rTf'
                                                                    irtot'rJ uongdd hit complv with thh
                                                                                   t
                                                                                                      ro
                                                                              b";lr.eE6 gtd my'co$ ro ircunod
                                                                    rcptoc.*,il,
        coy"naor. lrtorrg.ssc         mti ilisc   such rcpairr or
        wiil bc    rc.rrd o, ,rri,        i7"ffi.-ili;'tffir"ili-ilirioiltogoi o" dsn*'d, wilh intersil until D0id
        .i-. t"t"   oft,"t"i      pcrocnt (120lo) Plr snnrrm'



    L
         iddbrcdnca,       rr..o*lt'ii[rii-iifini  iJio p"*coai" cnforcc thc licn rcurinr it' upon  such
                                                                                                of thc
         sulc or rransfer                hy Mongagor or *y iuUiooutnr owncr dWirg tho cxls*n.o
                                olrhc Properly
                                                    tu"totrgiryE4'$ oirion' ard ar a condition for Siviug
         idebrcdnc$ hs*uy o'i'ta"ui'tgrgi'
         rsorovrt ro guctr nrc olL]ilrii,
                                                         rig'firii.iifuJiialfond l$icrcsl ot ttrt than unpid
                                                   ffi"'il-,r"
                      on ttu         N;;jil
                                          irifrf. frfotrCefit in on ffiunr oqual to fie rverrBp prcvrilinS
         biimec due                                                  tiow ln liro county wlrere thc Propcrry is
         irl*,,r    n'rq   *,   ,*   ,,i'n&*g*;Jrdilbiiirftis          hirirt
         locrled.
                                                                Moryryor *hll ocoupy, mtnhl!{r,            *d    *o,m* ll,oryq
                    ffiffi      J;;ffi;if t[i$ Mortlirlc ms lvfioruruq{or d lctit onc
                                   Uorruugool tl"[ior$nucto oooupy &eProport] rs
         Umm'l$l5}IffiHflf*ffi'ff ,il"ff#;['l:

          H,*#
          iipii.i"ti.n.                                                         tffil,:*ffitr'-mffi
                                concirning Mortgagor's occuputrcy ol the l'mperry
                                                                                        8s   !   PllrrsrPrr tr




     t*   i*.,ilo,Lr*,i,""*,i*:+:i*jlfil;;mf im,mUzu"#llffi                                                            &*,
          sgrccmcnls conBincd.i
                                ilji,h;;aiiiirc" o"a rrfi'Eu o' lrthpy fully
                                                                              "H':Iffi
                                                                             forrh hssin' Mo'trsgor
          lo ftcsarnc cxtenl snd                                                      $!t
                                                                                   ti Uc lcp ria'"tpcrtorned' *rhtly in
                               ,Jillli*tiii. "*."i."u*c tft* o,',,,
                                       Llii-rG"r'""'i: rmnm#l;*'hH*t;i'Hf
          coversrrs and rgrccs
          ,.,onjr*" wirh-the,'*il""lii                                  l
                                                                                                                            '
          u.i o"iJitio*, Mortgrrgot may bc telminatod fmm                   t

          imrncdiatolv dus a[d pavablc,
                                                                    p.go z or 0
Case 3:19-cv-00784-CHB Document 1-6 Filed 10/30/19 Page 3 of 5 PageID #: 23




                                                                                                                              J
                                                                                                      MARION COUNTY
                                                                                                    M3E9       PG42O

        ErctrErfEEfultrnilX0trtdiEl. In        lhc cvcnt Mortgugor (n) fails-to pry any. suchlax, Esessmcnt,
       lfiffi,;"t          or ctrarg.,pay any insurance prcmiunr within fifleen (l5) days oltcr lhc same
                                         -
       bccoincs-payablg, or (b) falli within tcn ( I 0) dayl allcr nolicc of noncompliancc of any other
       orovision'oithjs Morigagc lo promptly curq such noncomplinncg or (c) pcrmits i suil to be instilutcd
       lgainst Mortgagor brltri cnforccment of any lieu or.rrthcr cucumbrancc egainsl dro Propcrty, or (d)
       iiirom., th.lriject ofnny voluntary or involunlury hunkruptcy,-rcccivcrship or othcr insolvcnoy
       pru..iOint{, or 1c; lails to pay the Notc or arry inslalhnent thereof whclr dua. or within any applicablc
       Lrr* oeriiid n.rid.,l in the Notc, or (Q fails to ohscrvc or perlbrm any of thc IIHF 'lcrms and
       Iundiio,,., or.(e) sells, tronsfers, or voluntarily cnc.umbcts ull or any part of thc Property without thc
       rvrittcn conisni-of Morrg.g... or (h) fails io occupy thc Profrcrly as Mortgagor's.principrl rcsidencc,
       ,i(i) tnilr lo observc or-pcilbrm any oftlre othcrlernts olthe Notc, or (i) gavc matcrially falsc or
       iuaccurate infot'mation oi.stalements to Mottg0Bce rluring the loan application process (or failcd to
       prorlJi Mortgugcc with auy material informution) in councstion with thc loan evidcnced by thc Notc,
       ihen irr ony uisi.h.ts.n, un cvcnt ot'defnult will hovc occttrrcrl
                                                                             ("Evsnt(s) ofDefaull")' Ifan F'vcN
       ofDetbulioccum, Morrgagec may, withoul nolicc, dcclare illl indobtednesc hercby seoured to bc
       immcdialclv duc ano mnv ttrrttrwith crrfortc tho licn otthir Mortlrtc: rnd in rny ruch carc,
       [,!"d;;tlw         forrhwirh emtr oa tht Propcny. rcrl il out md colltct rrd rpply dlG rcdslsd Fotits
       ih|'[}f[J      1glhc prymon of n rcuonrbli coinpnsutkrn to Morl3r[E6. inaluding-tltonrcyl-&oc
                                                                                                               fot
       iir ri*iiiii,itrr on thi Pt gpcrty, rcnt il oul and doltccl lnd upply he rents ond proltls ihcreof first lo
                                                                                                                              J
       iti ,urinrrr g[ r rcasonabic compensution to Mortgagec, including attorneY]1 fce_s f9r ils service end
       ,iiJrrii"i."tt       ction,andnoxttothesatisfacti(rnoftheObligationssccurcdbylhis_Mortgagc,ard
       such cornpcnsation and fees will become a part ol'thc Obligations securcd by this Mortgagc.

       S:ftnse of Lian If Mortgagec is rcquircd to tppesr in uny ururt or lriburul to dclind the titlc or
       ;r.d;" .f th" prcperty, oror the   liin thereon" or to protccl the Notcor any of thc.othcr obllgrtions
       sccured hercby, Mortgagor     its succcssols iI hrtcrcsl wilt poy all oflhc costs andexpcnscs ofsuch
       ;;;;#.        fi;ldfui i reuomulo attonu;r's lbc, und rtl such coctr, cxpcnses snd tlto[neJ's &cr will
       il";;?    ih; ;[tt'g*i6n s615cd hcreby lni will trc puid by Mongrgor or iu succcsEo]s- ia intors$ on
        a.rii"O, r"iit,                                                          fccs are incuncd, al a ratc of
                          inri-rcsi from rhe date such costs, cxpenscs and attomeyr
        twelvc percent      ( I 27o) Pcr annum.


                                             ln ge !$Bot M$r:gpgee lilcs an rction ts fonclose this Mortgage lien,
                   *Tim                       to thc rppointnwil ;l'o reccivcr to lakc errc of tlre Propcrty, lo collcctlhc
        ;ffiftfi;i;Goiiii,io                  rr.p rtl'Property 1n good rcpair and to apply the rcnts, issues.and profits
        to thc payrncnt oi'thc obligations sccurcd hcrcby'

        Nan weivar of       lhlhph 'thc lailurt or dolay ofMo-rtgagec lo excrcisc any of ilc options hcrein
        i?iiia-ffiffiffinuh             in thc prymeni or prformrrncc of $ry of the obfirtiom secgrcd horcby
        Irrii i"i .""idrrre I wliwr of rhe riil* to axerciw *uch opthn dut to any st#aoqutnl dcfrul. TimG
        ,t
           "ii
               U"
                  "i
        .na in ttr"
                     tt r csscncc in the payrnclt of any arnounts duc undel ttrc Nolc e€curcd by thic
                     pcrlormancc   ol'Morrirgee's  olher ohligalions hereunder'
                                                                                                       MortgaBc
                                                                                                                              J
        Asrirtmcnt of Nora t I Morqrgce arslgrs. cndorc* or olhcrwirc transferr tho Notc, prymont aod
        ffi;          rh- oUrislrio;-lgcurcd-trict y *itt h mrdc to ard for llto bcnoftt of thc holdct of &c
        ffi;ilil          "f;piio*. ,Iitrir rna rcmcdiu hciein provit6          for Mortgrgco moy bc excrobcd by     unl
        holdcr.

        Peyrncnt of,AnorncJrir Feur"     lf an Evcnt of Dethult oceurc' Mongagor witl pay all rcasonoblc
        iliincytG.lnc,trl"d          hy Mongrgos irr cnfortlnS, thl* ModgnBE'
                                                                  Pre. t ot 0
Case 3:19-cv-00784-CHB Document 1-6 Filed 10/30/19 Page 4 of 5 PageID #: 24




    t
                                                                                     ilu[b""i#,
                                                                                                        of

         ffi       ,xsff tf; &Trr'.f,,?:slfl ltT'ff ;Til:',Jiff
         i;;ffiiir;;it . pt* ro rnv *rl inrpcction'
                                                                iil:l'ilJfrx-*"lxiffi          'lrong        'lhe




         lu!fu{tld.lt0mi$d.Mortgagorhcrchywoivesnllrightofhomestcadcxcnrptioninthehopcrty.

         rur*rc,,r4yrnc*
         ffi;tiii'
                          Liqr   nrQsdlr.,J:S#f   *i}llif,yl;:1h[     [ffiI,s#"#ffi
                                                       -.ddiid.d:l'l**j.*l1
                                         iottirl uo*"*'*        u5t11
                                                                                                    parrof ffrc

         Hi,$illltlf,ffi            ffi;  il:i;ili*
                                                  * orising wt offfithc m"'.-g5g:ffi#ffii
         uDltSllEnt Durrm H'ffi ffi                                              cr&nt
                            ''r 'er'':Jail*arJ--u,rr,
                                              ';ir;;                    Notc or lvb-rtgtgc. To llE
         IillLilTSsSitI 3ffi m;i;.                     ;-rLilris  ili    ii il-obthi'bru or rov of tha
         orhcr obrrgorionr ry d.eyg ii-$i:lf:1E'i:* tl'3pl':"5H #;?li*f#ltililllr,*',*

         *r#,r*m*su11*m:ffiffi ifii'trffij3ffi:pp'ffiy#"                                       if
         lt#s:rffiifl# i_qx[i'l;ii#iit[*93{q}*i ro ia.r.,rr unoc' rtrii                     tr,roasnEe

                                                             oi-*git pt"rrttrif,Si$fi
                                                         H'.]ii*'ffi
             biilpiien $ccutingrilffi    xxv,#J,*:ffilir'ii*              to thc drtc thll dl of tbc
         ftx#i#mr.ffi           ffditiffi#il;'dil h;'; h*" arminiud' and Mortssor hombv]
                                   ddilignal
                                       tho
    L    ffiffit:'JhX'J#"#ii
         mivet rny ud olf riehr
         rnivcanY                 ro   rodd-flril; rc6;;"-tl*   mEximum Gxrcnt pcrmittctt by law'


         ShouldMtrrt$sPrpayrndpcrformdlthcobligltionssecuredhereby,ll*nthisconvryan*wi.llbe
                            r"forigo#'wiii, .r tt . &1uest and cos of Morlglgo-r, rclcasc lhir
                                                                                               Mortgage'
         ;id,'il'ilti.rtni,
                                                 lNflENTiONAl.Lr LEFT           BUNK]
                             IfrEMAINDER OF PAaE




     L



                                                        P.oe 4 ot   0
Case 3:19-cv-00784-CHB Document 1-6 Filed 10/30/19 Page 5 of 5 PageID #: 25




                                                                                                                            J
                                                                                                           MARION COUNTY
                                                                                                           M389 Pc422

        IN I'ESTIMONY WIIEREOF, witncss thc siguelurc                    oJ   Morlgsgor as of the day and year 0rst Bbovc
        writtcn,




            Mortgagor's    S   ignalrrrc                                  Co-Mortga{dy's    S   ignaturc


            KAT}IERJNE MICHI]LLE
            SMI'IH AKA KAT}IERINE M
            SMIT].I FKA KA HURINE M
            BRADY

            Mortgagor's Printed Name                                     Oo-Mortgrgorrs Printod Nsme



                 COMMONWEAL'II{ OF KENTUCKY                          )                                                      J
                                                                    )    SS:
                 COUNTY          0F                 l{eade           }

                                                             -



                        th f/k/a K.lh€rtnc t'|.            Erady
            My oommission cxPires:

                         Nororv ttrhlc - ttirta qt loroa
                        fEl.aluCIY . Uolory lO r .75362




                                                                                                                            J
              & KIRK]TNO, PLLO

              iEilmT-rAIN8t.trE so
              LEXINOTON, l(Y '[0607
               (66C1   m1-rr8o

                                                                 P4e t ol0
Case 3:19-cv-00784-CHB Document 1-7 Filed 10/30/19 Page 1 of 1 PageID #: 26




                                                                   D




    L
           t2l5l7-l
            tolt996
                                                                   li*ffii;;,,,,,rt?-(
                                                                   st't'sr,E
                             ro?rcr or   cHrLD   surpoir   LrEr
           Xotlla ii horcby Sivrn thlt d;liaqumt child rupgort obtljrtlonr rnd
                                                                                            437
           latrrut lr orrd by tho tollouing arard oblltor. yhlch rftrr drlrnd for
           gaF.nt lht'.ot rtnl{nl uaprid.

           gir'sHrirx,.*.    **                                    Tffigg*r
           r,rr$ril nr {oo!s                                  IEC 18   mm      fy*f
                                                      *^*,ffiffiff*
           iu!.r.nt to th. ,rrviriorr o! f,mtucly i.rri..d $ttEuirr ,Gr.745, *Cn.
           l!f.l!0(ll) raa tt{.4t0(1). r llm ulrtr ln lrvor ct ih. CE lrr.rlth
           ol f,ratucty ugon rll lntcntt ln groprrty. tlthr grl or grlonrl.
           lp3lDlr or lntrglbh, rcqul;d by t.rtry.r lith1r grior to cr
           rubtqurnt to thr lilinS ol thr notlcr.
   L       CAs! NUll I| 0q)t847312

           DtlIot rDEIIIPICATIOI mfilEn:         '7944

                            CLEST(Ig IECOND OP LIEX PILED

                                                           otllca. Ilrr ht provldcd    by




           Loc.tor llo.
           Tha rroont o! rugport obll|rtlon and intrrrtt coartltutrr thr ruount of
           thr lirn. thr ruDDort obllgtion std rcerurd intrtot tror thr lllla;
           drtr ot !i. ll.n to drtr o! geyrrnt lr rcqulrrd b.tor. r llra rrltul
           crn br ruthortzrd. Ugon rolrrrt. thr Drpertrrat lurt dlrclorr thr
           rgrollic alouit ot thl rupport otll3rtlml rad lntrrnt c.tcsl.t.d to r
           rprclSlc dr3. to rny lntattttrd Dsrty l.lllly .atltl.d t! ruch
           lnlorrrtion. Inquirlrr rhoutd br ardr to Dlvlrlon of Collrctloar,
           tol llllh gtr..t. P. 0. lor 49t' lrrnltort, l(rntucly 00601 or ghonr
           (502) 56{-4921. Ert. Io. t166.
   L       Dlvlrlon ol Cotkctionr                           Drt.   !t.D:r.dz   l2l09l2O0l
           Dtlrrtrrnt ot f,.".ou.




                                                                               r6E30P{




                                                                                        V^VrWl    ?
Case 3:19-cv-00784-CHB Document 1-8 Filed 10/30/19 Page 1 of 1 PageID #: 27




                                                                                     e


    L
        NO.11-C-00092                                                      I{ABION DISTRICT          COT'RT



        {,T,DOGNT DEBIIOR:
                                NOTTCE OT .,UD6@}XT    LIEII   OlT   REII, ESTtrrE
                                                        arrD(IoNT c8!Dl80R!
                                                        ry
                                                                                           tf\
                                                                                           ,.e5.,
        GEORGE ANTHONY SMITH                             SPRING VIEW HOSPTTAL
        3259 ST I,IARY RO                     FILED
                            {oor11,i}Eir"*';ngi'silBxl                                                        I
        i!!l!!:;,fi                                                                        6/ 6/201r
                                                                ifil,i,,                    $997.06

                                   *^".* ffil3tsS,I' *"fi ll'.33i.'i3'llil,
                                                      A1'ToRNEY FEESr
        Ngrrgr ro firDoE{,I           olPToB:
        YOU MAY BE ENTITLED TO AN EXEMPTION UNDER KRS 427.060, REPRINTED
        BELOW. IF YOU BELIEVE YOU ARE ENTIILED TO ASSERT AN EXEMPTION,
        SEEX LEGAI ADVICE.
    I       Take noElce thal the Judgment Creditor hereln has obtained
    I Judgment against the Judgment Debtor as set forth above and that
    l- tnfs Nottce consttitutes a Iien upon aII real estate ln Marion
       County in whlch said Judgm€nt Debtor has any ownershlp lnt€rest.

                            ru9T.*lJcgro.llf ,r9 9ouEl cr.E+x:
                      to KRS 426,'120, you ghaIl immedlately enter this
               Pursuant
        Notica of JudgmenE Ll€n on R€a1 Estate ln the Lls pendens Recordg
        of Marion County. Entry shall be noted upon the origlnal of thls
        Noticer and a copy returned to Johnson & Castagno, Attorney, as
        indlcated beIow.
        l$!B lI?.060: fn addiiion Eo any exemptlon ol personal property, an
        indlvidual debtor's aggregat€ interest, not t,o exceed five thousand
        dolLars ($5,000.001 in valuc, In real or personal prop€rty that
        such debtor or a dependent of such debtor uses as a permenent.
        resldence in Ehle state, or ln a burlal, plot for such debtor or a
        dependent or JudgrnenE, except t,o foreclose a mortgage glven by the
        owner of a homestead or fo! the purchase of money due thereon.
        Thts exemption shall not apply lt the debt- or liabl}ity existcd
        prior to the purchase of the prop€rty or the erectlon of the
        improvements thereon,
               r certify that on ,n" 34               day   of ilrirr."fr            2o1!.,11,   a
    L   copy   of            of Judgment LIen on Raal Es{afe, was hand-
                    EhJs Notlce
        dellvcred or sent to the last known address of the above Judgment
        Debtor and to the Marlon County Court Clerk by rggular flrst-class
        mail., postage pre-patd and Ehat tHrs IN$?nUl{Et{r46S PREPARED Bys
        ;.[J.Xxl     ii'or!-*ri ..I &..




        ffi
                                          r


                                                      ATTORN

                                                      LOUrsvILLg,       Ky   4O2O2


        ffru,f,sffiff                                 502-551 -2092




                                                                                                 Ntoilb
Case 3:19-cv-00784-CHB Document 1-9 Filed 10/30/19 Page 1 of 1 PageID #: 28




                                                                                                              /V
                                                                                                              I




     t
                                                                                 M}NION DISTRICT            COT'RT
         NO. 11-C-0O141
                                                                                                      trl          couNw
                         xolIcs o.T .,tmeffir Igry ffi n3f,q 8s,rL!E
                                                                                                            RtoN

                                                filDclmla cBEraoR:
                                                                                                     E25           PG288
         ,JTDPGNT DEfiB:
                                                SPRING VIEII HOSPITAL
         GEORGE ANTHONY SMrTH rl.              q..
         3259 ST I'ARY RD  ATJ-I
         LEBANON, KY 40033
         sss xxx-xx-5040         NoI, t4 20fl   JUOGMENT DATE:                                 r0   /t3 /20tt
                                                                  JUOGUENT AMOUNT :             $r,720.50
                                             MAIT..II   OOIJNTY
                                  xrBF:N    #fiilil;EilNiy cLE6ffiHt.:3lr'Ht|ffi;,
                                                                  ATTORNEY FEES;
          iloarc! so ir@Gl@lll         DEBAOE:
                   E$fITL;il; AII EXEMPTION_UNDER       KRS {27'060' REPRTNTED
          YOU     UIY SE                    ENTTTLED to AssERr AN ExEMPrroN'
        8Elofl.    You rf
                        ariiisui   iau-ene
        SEEK TEGAL ADVICE.                                hereln has obtalried
     r       Take noEice'ir'at tht Judgment Creditor
                                                  as  set f,orth above and Ehat
                          t'it-'l'Jg^"nt   Debtor
     tr Judgnent against             a llen  uPon alf  Eeal  estat€ in Marion
     l- tnis Nottce constiltutes           Debtor has  any ownership  interest'
     - i"""ar-in-*rri.t ""ri-iraqrn"nE
                                         n[g@tsls
                                            Po c0uNr){ ,cr&RF:
                                         you
               Pursuant to faSl2S'?20' EstaEeshaIl imrnedtatcly enter thi3
          Notice of .rudgment- ii"n on Reai       in the LIs Pendens Records
          of Marlon county' iitiy snaff   be.noted uPon the orlginal of                               Ehls
          Notic€, and a copy iutul'neO to Johnson t Castagno' Attorney'                               as

              lndicaEed below '
          KRS  {27.060: In addition to any exemPtioo     of personal pEoperty' an
          Hft;?affi"Oto.i"     aggreEate  interest,   not to exceed flve thousand
                                          tn  real  or personal properlY-that
          dollars ($5,ooo'001 I;';;iue,oi such debtor uses as a perrnanent
          r""i-i"ui"r'or  a aeplnaen[
                                                      plot for such debtor or a
          residence in this "tii", or ln a burial
                                              foreclose  a mortgage glven by the
          dependent or iudgnenl,-!*"tpt.to purchase of noney due thereon'
          ouner of a homestead-or   for'the
          Thls exemption shalr itt-ippiv    ii ttre debE or llablIity ofexisted
          Dlior !o Eh€ Purchase of t'nl property or th' ergction
                                                                         tho
              irptovum.nrs thereon'


                                                                                       ar ELrgE-cre
              iliiir'iia-i"-ii'. Marion countv !9:It-:=*..Y"
                    -po.t.ge pre-pald and that THIS TNSTRUllTrflAs                     PREPARED  trr;
                                                                                       YK!;rAK&u BYI
              *f i,
                                                                  JOANSON


      W,
      sclh.tdr, cthrdtadl &l'      '
                                                                                         IFE
                                                                  300    9t   IBERTY STREET, SUITE THREE
                                       (|. D(lodxroY              LOUI            KY 40202
                igir                                              502-s6r-2892
      h  nY.ad
      Orrluarxalty




                                                                                                            avilvnl lt
Case 3:19-cv-00784-CHB Document 1-10 Filed 10/30/19 Page 1 of 1 PageID #: 29




                                                                                                                                                    G




    L
                                     FILED                                                                                                MARIOII COUNTY
                AT-l-54 Fr-.                       .--.,                                                                              E29        PO241
                                                      =...h,a
                                JUN r 2         2l)t5 wt lS:
         NO. t5CI-oo MM(roN cor.tNry                                                                                     MARTON CIRCUI'I' COUR'I'
                   (lHACl G.   Ilt 'lTltiCLY.   COITNTT    I:l i' "                                                                          r DIVISION

         CACH, LIT                                                                                                                           PIAIMflFI'
         4S4o Soutlt Monaco SLrccl
         z,d Bloor
         Dcnvcr, CO 8oz37

         vs,                                         NOTICE            OF'        JUDGMIIM' LIEN

         KA'T'HIiRINE           SMIll{                                                                                                     DEFENDANT


    r              'ILkc lotic.c tlrlt tlrc alxrvc rcfercnu:tl l'lnintilf nlrtairud a Judgnront agairut thc abvr,'
    I    rrfcr.cnce{ Dcfcndant iu thc ubove Court, for tlru surn ol'$rtt,739.6t with intercst ilccndrlg et thc
    L    r.ite of t2.oo{)9(, Der rnnutu ftrrnr Muy 27, zotli, plus tll cosls c4ren&d, anti rs saurity fot said
         Judgnrent lcvits on all of the riglrt, titlo ntrd irtlrtrtst of ths Ddendult, l(A'l'tllI.RlNE SMITI{, irr
         nnd to nny rcnl plopcrty krcnted irr MARI()N Lhunly, Rcrltucky'

                   Mglqtilp.1tllltip[SNrj l)lr.ll'f'OUNfrHff,V                                   bo entitlp.(l           to urr excrnptiuu unrler KRs
         4tZ.o6o.reprintetlbckrw. tfyorrlxliculyorran:crriitlellrrasscrtrttcxcnrplion,scel<legaludvit:c.
                  KRS 4r1.6ou: "ln rrrtlition to rlny cxcnrl)tion ttf lnr',sonnl Drr)perty, an irrdividuul debtorrs
         rggt.eg,{te intcrcst, nol to crcecd $Oprn.rro irr vahtr, irr rcsl or;rcrsonal proparry rhnt suctn (ebt-or
         or n dependcnt of luch dchtor rlstr,r lls t prrnrirncnt rcsitlcrrce hr this stote, ol in a bulial plot f<rr
         strh ddbtor or.a ttogxlndeut rf $rrch (lelltor ili cx{nnl)l floru srllo urtder cxectttiut, et0(iment or
        judgrrent,        e.xcept t()   iolujluse utrort8a8e Frr(,rt W the owot'r'of                          a hotnestsrd     or   fir   purchisernoney-
        ihrithercrrrr. 'l'lri.r uclu;tiorr uhall not o14Jy il'lhc <hllrt or lirlflity cxhted prior kr the purchase of
        tha Itttpttlty or the crcrctbn of thc intpruvetttants thclurltt."


         KAl'HIqnlNI: SMt'l'l l,
                                                           %,-..-JuNrtlzori.-."
                   1'his ls lrr u:rti[y thrrl u tu1ry of thc lirn:grirr
                                       irt the hrst lrrxrwo rrtkt'ess, irt corrljrlittnce with l(ll$
                                                                         +z5.Zo(r).
                               Pll
                      'r'r'nri rT/\rY,uIJn
         AfloRNItYtr'OR',tIili

         1<
         r.:MilJ                                                                   liM
        'r^uon        I                                                            'rAYlrttuilw
         P.O. lktx                                                                  n.O. lku{B67u1t
         kuiwillc,                                                                  lenflculllc l(Y
    L   8n,895-9t66                                                                W-tl)XattMr
        1'IIIS tS AN A'TT'TMITT't'O L!()I,I.!:(:I'A DII'I'!'ANI) ANY IN}TOR}IATION OBTAINE.D WILL
        NB T'SBD }'OR lrll^T PURPO!;E. TIIIS C0Mf,II,'NI(:f,I'ON Ig ITROM A DEBT'COTI,ECTOR.
        I 2 oo I 9rtz4 6m /rsz4a /KY'UF.N/. I I )
                                                                      St.L   ol   xdrly.   c{lJry c   lllbl   6cl,   I




                                                                                                                                                            afyl,td L
